Citation Nr: 0714145	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  01-05 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for hepatitis.  

3.  Entitlement to an effective date earlier than May 26, 
2004, for a 30 percent disability rating for right knee 
traumatic arthritis.  

4.  Entitlement to service connection for a left knee 
disorder to include as secondary to service-connected right 
knee disorder.  

5.  Entitlement to service connection for a low back disorder 
to include as secondary to service-connected right knee 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to June 1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2000, August 2001, and February 
2005 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  The veteran 
testified before the undersigned at a Travel Board hearing in 
November 2005.  A transcript of this hearing is associated 
with the claims folder.

The Board notes that there were previously two other issues 
pending in this appeal:  entitlement to an increased rating 
for right foot plantar warts, and entitlement to an increased 
rating for a right knee disability.  During an informal 
conference with a Decision Review Officer at the RO in May 
2004, the veteran submitted a statement in which he indicated 
that a 20 percent evaluation for his right knee disorder (10 
percent for limited motion and 10 percent for instability) 
and a 10 percent disability rating for his right foot plantar 
warts would satisfy his appeal of these issues.  By rating 
decision dated in May 2004 the RO complied with the veteran's 
request, and adjusted the evaluation for the right knee to 10 
percent for painful, limited motion with a separate 10 
percent evaluation for instability and granted a 10 percent 
rating for right foot plantar warts, effective August 17, 
2000, date of receipt of the claim for an increase.  The 
veteran inquired about those issues in an August 2005 
statement, and the RO responded to his request to send him a 
copy of his May 2004 statement.  The veteran raised no 
further arguments with regard to those issues, and did not 
raise those issues at the November 2005 Board hearing.  As 
such, the Board finds that those issues were resolved, and 
are not currently pending before the Board.  

The issues of entitlement to service connection for left knee 
and low back disorders are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence does not demonstrate that the 
veteran has bilateral hearing loss that had its onset during 
active duty or that is otherwise related to his service.

2.  The medical evidence does not demonstrate that the 
veteran has chronic hepatitis that had its onset during 
active duty or that is otherwise related to his service.

3.  It is not factually ascertainable from the evidence of 
record that the veteran was entitled to a 30 percent 
disability rating for right knee traumatic arthritis prior to 
May 26, 2004.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2006).

2.  Service connection for hepatitis is not established.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2006).

3.  The criteria for entitlement to an effective date prior 
to May 26, 2004, for a 30 percent disability rating for right 
knee traumatic arthritis are not met. 38 U.S.C.A.  §§ 5110, 
5111 (West 2002); 38 C.F.R. §§ 3.31, 3.400, 3.401 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's assertion that he 
suffers from bilateral hearing loss due to noise exposure in 
service.  He also claims that he currently suffers from 
residuals from the hepatitis he had in service.  Finally, the 
veteran claims that he is entitled to an effective date 
earlier than May 26, 2004 for his 30 percent disability 
rating for right knee traumatic arthritis.  

Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of this appeal, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant provide any evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  

The Board finds that VA satisfied its duty to notify by means 
of letters sent to the veteran in February 2001 and May 2005.  
These letters informed the veteran of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Specifically, the 
February 2001 letter addressed the bilateral hearing loss, 
left knee, low back, and hepatitis issues and contained the 
requirements for obtaining service connection in sections 
entitled "What You Need to Know About Claims".  The 
February 2001 letter also requested that the veteran inform 
VA of any private treatment he had received or was receiving.  
The May 2005 letter addressed the issue of entitlement to an 
effective date earlier than May 26, 2004 for a 30 percent 
rating for right knee traumatic arthritis.  This letter 
contained the requirements for obtaining an earlier effective 
date in a section entitled "What Must the Evidence Show."  
This letter also requested that the veteran inform VA of any 
evidence that would support his claim.        
  
While the February 2001 letter was issued after the May 2000 
rating decision, the Board finds that proper VCAA notice 
prior to the rating decision at issue would have been 
impossible.  The May 2000 rating decision was issued six 
months prior to the enactment of the VCAA.  However, there 
were subsequent readjudications through supplemental 
statements of the case (SSOCs).  Thus, any failure to follow 
Pelegrini in this case results in no prejudice to the veteran 
and therefore constitutes harmless error.   See Mayfield v. 
Nicholson,  19 Vet. App. 103 (2005).  As for the May 2005 
VCAA letter regarding the requirements for an effective date, 
that letter was timely as it was sent after the veteran 
expressed disagreement with the effective date assigned in 
the February 2005 rating decision.  That matter was then 
adjudicated in an August 2005 statement of the case.

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence.  The February 2001 and May 2005 letters informed 
the veteran that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to the RO.  Specifically, the May 
2005 letter requested that the veteran "Send the 
information/evidence to the address at the top of this 
letter."    

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. 

With regard to the service connection issues on appeal, the 
veteran was provided notice of what type of information and 
evidence was needed to substantiate his claims, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating for the disabilities on appeal 
in the February 2001 letter.  Despite the inadequate notice 
provided to the veteran, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for service 
connection, any questions as to the appropriate disability 
ratings and effective dates to be assigned are rendered moot.  
 
In short, the Board finds that the duty to notify the veteran 
as to the evidence needed to substantiate his claim was 
satisfied, and the Board must now examine whether the duty to 
assist was satisfied.  For claims for service connection and 
earlier effective dates, the duty to assist includes 
obtaining relevant records.  38 C.F.R. § 3.159(c).  In the 
present case, the claims folder contains all available 
service medical records, VA treatment records, and private 
medical records.  The Board notes that at the November 2005 
hearing the veteran indicate that he may have a medical 
appointment coming up in December.  The record was held open 
for a period of time to allow the veteran to submit 
additional evidence, but the Board has not received any new 
evidence in this appeal, and the Board is unaware of any 
additional relevant evidence that must be obtained before 
adjudicating this appeal.  Accordingly, the Board finds that 
VA has satisfied its duty to notify and to assist pursuant to 
the VCAA, see 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 
and the Board will proceed with an analysis of this appeal.

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service-
connected.  See 38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Disorders diagnosed more that one year after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

1.	 Bilateral Hearing Loss

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide:  "For the purpose of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."

The veteran's service personnel records show that his 
military occupational specialty was a supply helper with the 
Air Force.  His service medical records are negative for 
hearing loss in service.  At enlistment in May 1961 the 
veteran's hearing was reportedly:    

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
5 dB
0 dB
0 dB
0 dB
Left 
Ear
10 dB
0 dB
0 dB
0 dB

At separation in June 1964 the veteran's hearing had actually 
improved:

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
0 dB
0 dB
0 dB
0 dB
Left 
Ear
0 dB
0 dB
0 dB
0 dB

In his substantive appeal, received in May 2001, and at his 
hearing in November 2005, the veteran stated that he worked 
on the flight line in the Air Force, which exposed him to 
noise from aircraft.  

The veteran submitted a December 2001 private audiological 
examination report that contains a graph charting his 
hearing.  The graph is not interpreted, but it appears to 
show auditory thresholds at 26 decibels or greater at 1,000, 
2,000, and 4,000 Hertz.  Speech recognition was 96 percent, 
although it does not appear that this was done with the 
Maryland CNC test.  Therefore, it is unclear as to the 
precise findings of that examination, particularly as relates 
to 38 C.F.R. § 3.385.  The Board acknowledges the examiner's 
comments that there was mild loss with borderline moderate 
high frequency loss consistent with noise exposure.  

In March 2003, the veteran underwent a VA audiological 
examination report that shows hearing that does not 
constitute impaired hearing under 38 C.F.R. § 3.385:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
5 dB
5 dB
15 dB
15 dB
Left 
Ear
5 dB
5 dB
10 dB
15 dB

Puretone Threshold Average
Right Ear
10 dB
Left Ear
8.75 dB

Speech Recognition
Right Ear
100%
Left Ear
100%

The examiner stated that the examination was unremarkable.  
He indicated that the audiogram revealed perfect auditory 
thresholds at all frequencies.  The diagnosis was normal 
otologic and audiometric examinations, and no hearing loss.  
The examiner stated that the claims file was reviewed.

Subsequently, in June 2004 the veteran was seen at a VA 
medical center complaining that he had a change in his 
hearing since the March 2003 VA examination.  He stated that 
recently, while he was waiting at a traffic light, he was 
unable to hear a fire truck approaching until it was behind 
him and used its PA (Public Announcement) system to have him 
move over.  According to the June 2004 report, the veteran 
provided elevated audiometric results.  These results showed 
that the tympanogram acoustic reflexes were quite similar to 
those previously obtained, yet the veteran presented a 
binaural decrease in hearing between 30db and 50 db.  He was 
counseled on the test's requirements, but continued to 
provide elevated responses after initial threshold decreases 
for some frequencies.  He achieved a score of 100% for speech 
comprehension when presentations were only 25db above his 
softest speech recognition levels.  Also, the veteran's 
responses showed air-bone gaps for both ears, although there 
were acoustic reflexes present for both ears contralaterally.  

An ear impression of the left ear was taken for a monaural 
hearing aid fitting and it was indicated that an attempt to 
obtain accurate air conduction thresholds via retesting will 
be performed at the time of the fitting.  

Upon review of the evidence, the Board finds that service 
connection for hearing loss is not warranted, as the veteran 
has not presented evidence of current impaired hearing, as 
defined by 38 C.F.R. § 3.385.  While the December 2001 
private audiological report appears to show some degree of 
hearing loss, the more recent March 2003 VA audiological 
examination shows normal hearing for purposes of 38 C.F.R. § 
3.385, and, in fact, the examiner described the hearing as 
manifesting perfect auditory thresholds at all frequencies.  
Also, while the veteran complained of worsened hearing in 
June 2004, the audiological findings at that time are notably 
inconsistent.  As was noted, the veteran achieved a score of 
100% for speech comprehension when presentations were only 
25db above his softest speech recognition levels.  

Significantly, at most, the medical evidence establishes some 
very mild hearing loss in December 2001 and June 2004 
reports, approximately 37 years after service.  However, 
there is no evidence that the veteran developed hearing loss 
in service, and in fact, he had normal hearing at service 
separation.  The first findings of mild hearing loss are not 
for many years after service.  Although the December 2001 
private examination report indicates that the veteran has 
some mild hearing loss consistent with noise exposure, the 
examiner did not link the mild hearing loss to the veteran's 
active military service.  More significantly, as noted, there 
is no indication that the veteran currently has impaired 
hearing for VA purposes.  38 C.F.R. § 3.385.  

As there is no evidence of current chronic bilateral hearing 
loss for VA purposes, and no medical evidence of a link 
between any mild hearing loss and service, the veteran's 
claim for service connection must be denied.  



2.	 Hepatitis

The veteran contends that service connection for hepatitis is 
warranted.  Service medical records dated in August and 
September 1962 show that the veteran was hospitalized for two 
months for complaints of chills, fever, and jaundice.  He was 
diagnosed with acute hepatitis.  Separation examinations 
dated in May 1963 and June 1964 report a history of acute 
hepatitis, asymptomatic at present.    

The veteran was afforded a VA examination in March 2000.  The 
examiner reviewed the veteran's records and noted the two 
month hospitalization in service.  According to the examiner, 
in the early 1960s the medical community did not know about 
the various kinds of hepatitis, but because the veteran was 
told that his hepatitis was contracted through water or food 
the examiner opined that the veteran must have had hepatitis 
A in service.  The examiner noted that there was no evidence 
of hepatitis B or C, as far as he could tell.  The veteran 
denied complaints of abdominal pain or liver disease.  The 
impression was hepatitis A in service without any residual 
problems.  At the November 2005 hearing, the veteran 
indicated that he had not been to any other doctors regarding 
hepatitis.  

Given the evidence of record, the Board finds that service 
connection for hepatitis is not warranted.  While the veteran 
suffered from acute hepatitis in service it resolved and 
there are no current residuals.  As was stated earlier, 
current disability is required in order to establish service 
connection.  Boyer, supra; Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  As there is no evidence of current chronic 
hepatitis the veteran's claim for service connection must be 
denied.  

Earlier Effective Date Claim

The effective date of an award based on a claim for increase 
of compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  VA 
regulations provide that the effective date for increases 
shall be the "date of receipt of claim or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400(o)(1).  Under 
this rule, an effective date for an increased rating may be 
assigned later than the date of receipt of the claim -- if 
the evidence shows that the increase in disability actually 
occurred after the claim was filed -- but never earlier than 
the date of receipt of the claim.

The law provides one exception to this general rule:  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.  38 U.S.C.A. § 
5110(b)(2).  The regulations provide that the effective date 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
claim is received within one year from such date otherwise, 
date of receipt of claim. 38 C.F.R. § 3.400(o)(2). 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

In this case, it was determined that May 26, 2004, is the 
earliest date assignable for an assignment of a 30 percent 
rating for right knee traumatic arthritis.  The veteran 
disagrees, alleging that the effective date for the 30 
percent rating should be  October 29, 1999, the date of his 
original claim for service connection.

The veteran submitted an original claim for service 
connection for the right knee in October 1999.  By rating 
decision dated in May 2000 the RO granted service connection 
for right knee medical meniscus tear and assigned a 10 
percent disability rating.  In August 2000 the veteran 
submitted a claim for an increased rating for his right knee 
and in August 2001 the RO continued the 10 percent rating 
originally assigned.  The veteran submitted a notice of 
disagreement to the August 2001 rating decision and 
thereafter formally appealed the decision.  During an 
informal conference with a Decision Review Officer at the RO 
on May 2004, the veteran submitted a statement in which he 
said that a 20 percent evaluation for his right knee disorder 
(10 percent for limited motion and 10 percent for 
instability) would satisfy his appeal of this issue.  By 
rating decision dated in May 2004 the RO adjusted the 
evaluation for the right knee to 10 percent for painful, 
limited motion with a separate 10 percent evaluation for 
instability, effective August 17, 2000, the date of receipt 
of the claim for an increase.  The appeal was then considered 
to be resolved fully.

On May 26, 2004, the veteran submitted a claim for total 
disability based on individual unemployability (TDIU) due to 
his service-connected right knee disorder.  This claim 
required reconsideration of the right knee evaluation and the 
veteran's right knee was reexamined in December 2004.  By 
rating decision dated in February 2005, the RO continued a 10 
percent evaluation for the right knee instability and 
increased the limited motion rating to 30 percent from May 
26, 2004, the date of receipt of the claim.  

The earliest effective date the veteran could have received 
for his 30 percent rating is one year prior to the date of 
his claim, May 26, 2003 or the date entitlement arose.  38 
C.F.R. § 3.400(o)(2).  The 30 percent rating was based on a 
worsening of the veteran's symptoms in the right knee.  The 
first indication of a worsened right knee appears in the 
December 2004 VA examination.  However, the RO gave the 
veteran the benefit of the doubt and assigned an effective 
date of May 26, 2004, the date of the TDIU claim.  Upon 
review of the claims folder it appears that the veteran was 
not treated for his right knee disorder from May 2003 through 
May 2004.  Thus, there is no indication of increased 
disability from May 2003 through May 2004 and therefore there 
is no possible way to grant an effective date earlier than 
May 26, 2004.  

The Board notes that prior to May 26, 2004, the evidence of 
record simply did not support a 30 percent rating for the 
right knee.  VA examinations dated in March 2000, April 2000, 
May 2001, and March 2003, private treatment records dated 
from February 1996 to April 2001, and VA outpatient treatment 
records dated from January 2001 to May 2004 all show a right 
knee disability warranting no more than two separate 10 
percent evaluations.  In fact the March 2003 VA examination, 
which was conducted a little over one year prior to the 
veteran's claim for a TDIU reported a right knee with good 
alignment.  The collateral and cruciate ligaments were stable 
and so was the patella.  The knee was not swollen and 
extended completely.  The veteran had flexion to 70 degrees 
and flexed to more than 70 degrees at other times during the 
examination.  The examiner did not identify McMurray's sign 
and there was a good pedal pulse.  A 30 percent evaluation 
for limited movement of the knee requires that flexion is 
limited to 15 degrees or extension is limited to 20 degrees.  
See 38 C.F.R. § 4.71a, DC 5260-61.  

In short, for the reasons discussed above, entitlement to an 
effective date earlier than May 26, 2004 for a 30 percent 
disability rating for right knee traumatic arthritis must be 
denied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for hepatitis is denied.

The claim for assignment of an effective date earlier than 
Mary 26, 2004, for a 30 percent rating for right knee 
traumatic arthritis is denied.


REMAND

The veteran contends that service connection for left knee 
and low back disorders secondary to service connected right 
knee disorder is warranted.  Service medical records show 
that the veteran suffered a tear of the right medial meniscus 
in June 1962.  He was granted service connection for a right 
knee disorder by rating decision dated in May 2000.  

Service medical records are negative for complaints or 
treatment of the left knee or low back in service and there 
is no evidence of arthritis of the left knee or low back 
within one year after service.  In March 2001 the veteran 
sought treatment from a private physician, Dr. S.O.  The 
veteran reported his history of a right knee disorder in the 
military.  The veteran also reported that his left knee 
recently began bothering him, possibly because he had been 
favoring his right side.  Finally, the veteran reported that 
his low back had been bothering him for the past 6 to 7 
years, possibly aggravated recently by a motor vehicle 
accident.  Dr. S.O. diagnosed the veteran with degenerative 
joint disease, both knees and lumbar strain.  Dr. S.O. also 
stated:  "It would appear that the primary problem has been 
his right knee which over time has caused him altered 
ambulation pattern, affecting his back and subsequently his 
left knee."           

The veteran was afforded a VA examination in March 2003.  The 
examiner was specifically asked to specify whether the 
veteran's left knee and low back disorders were secondarily 
related to his service-connected right knee disorder.  During 
the March 2003 examination the examiner reviewed the claims 
folder and elicited a history from the veteran of his right 
and left knee disorders.  The examiner also reported his 
findings regarding a physical examination of the left knee, 
low back, and right knee.  Based upon these findings, the 
examiner concluded that the veteran had degenerative changes 
involving both knees and, to a lesser extent, the low back.  
The examiner specifically stated: 

I do not believe that the patient's left 
knee and the patient's low back changes 
are secondary to the right knee changes.  
I do not believe that the right knee 
changes are serious enough that they 
would cause enough loss of function or 
body malalignment or abnormal gait 
pattern that they could logically be 
blamed for the patient's low back or left 
knee problems.  I believe the left knee 
and the low back are developing 
degenerative changes in their own right, 
and those changes are not due to the 
right knee changes.

The veteran was afforded another VA examination in December 
2004 in connection with his claim for a total disability 
rating based on individual unemployability.  This examination 
showed a much worsened right knee.  First, the examiner noted 
that the veteran walked slowly and with a limp.  On physical 
examination the examiner noted that the right knee was 
edematous and tender on palpation.  The veteran had flexion 
to 40 degrees with pain and extension to 5 degrees.  The 
veteran reportedly had subpatellar crepitation when he 
allowed the examiner to flex and extend the knee.  The 
examiner was unable to test for the ligaments, Lachman's and 
McMurray's because of the pain.  The examiner opined that the 
veteran was not employable at the time of this examination 
because of the severe pain in his right knee.   

Given the March 2003 VA examiner's opinion that, in March 
2003, the veteran's right knee disorder was not severe enough 
to cause low back or left knee problems, and the obvious 
increase in severity of the veteran's right knee between the 
March 2003 and December 2004 VA examinations, the Board finds 
that a new examination is necessary.

Accordingly, the case is REMANDED for the following action:

1. The RO should make arrangements 
with the appropriate VA medical 
facility for the appellant to be 
afforded an examination to determine 
the etiology of his current left knee 
and low back  disorders.  
Specifically, the examiner should 
give his opinion as to whether it is 
at least as likely as not (50 percent 
or greater) the veteran's left knee 
and/or low back disorders are 
proximately due to (caused by) his 
service-connected right knee 
disorder.  The claims folder must be 
made available to the examiner for 
review.  

The examiner should identify the 
information on which he or she based 
his or her opinions.  The opinions 
should adequately summarize the 
relevant history and clinical 
findings, and provide explanations as 
to all medical conclusions rendered.  
The examiner's attention is 
specifically directed to the March 
2001 private medical report from Dr. 
S.O. (marked with a green tab) as 
well as the March 2003 and December 
2004 VA examination reports (marked 
with yellow tabs) in the claims 
folder.

2.  After the development requested 
above has been completed to the 
extent possible, the RO should 
readjudicate the appellant's claim.  
If the benefits sought continue to be 
denied, the RO should issue a 
supplemental statement of the case 
(SSOC). Thereafter, if appropriate, 
the case should be returned to the 
Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


